PER CURIAM:
On August 23, 1988, we held the Sentencing Guidelines, challenged in these cases, to be unconstitutional (Wiggins, dissenting). On January 23, 1989, the Supreme Court simultaneously granted a petition for writ of certiorari and vacated the judgment, remanding to this court for further consideration in light of Mistretta v. United States, 488 U.S. -, 109 S.Ct. 647, 102 L.Ed.2d 714 (1988). United States v. Chavez-Sanchez, — U.S. -, 109 S.Ct. 859, 102 L.Ed.2d 984 (1989) vacating Gubiensio-Ortiz v. Kanahele, 857 F.2d 1245 (1988). In Mistretta, the Supreme Court upheld the Sentencing Guidelines against the same Constitutional challenges that we considered in the instant case.
Upon reconsideration in light of Misiretta, we affirm Gubiensio-Ortiz v. United States, No. 88-5848. In United States v. Chavez-Sanchez, 88-5109, we reverse and remand for resentencing under the guidelines.